                                    Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 1 of 23 Page ID #:1


                                     KAZEROUNI LAW GROUP, APC
                                1
                                     Abbas Kazerounian, Esq. (SBN: 249203)
                                2    ak@kazlg.com
                                     245 Fischer Avenue, Unit D1
                                3
                                     Costa Mesa, CA 92626
                                4    Telephone: (800) 400-6808
                                     Facsimile: (800) 520-5523
                                5
                                6    KAZEROUNI LAW GROUP, APC
                                     Ryan L. McBride, Esq. (SBN: 297557)
                                7
                                     ryan@kazlg.com
                                8    2633 E. Indian School Road, Suite 460
                                     Phoenix, AZ 85016
                                9
                                     Telephone: (800) 400-6808
                               10    Facsimile: (800) 520-5523
KAZEROUNI LAW GROUP, APC




                               11
 245 FISCHER AVENUE, UNIT D1




                                     Attorneys for Plaintiff
    COSTA MESA, CA 92626




                               12
                                                             UNITED STATES DISTRICT COURT
                               13                           CENTRAL DISTRICT OF CALIFORNIA
                               14                                 WESTERN DIVISION

                               15    MANAL ALEISA, Individually                   Case No.: 2:20-cv-01045
                                     and On Behalf of All Others
                               16    Similarly Situated,                          CLASS ACTION COMPLAINT FOR
                               17
                                                                                  VIOLATIONS OF:

                               18                                                 1) CONSUMER LEGAL REMEDIES
                                                     Plaintiff,                      ACT, CAL. CIVIL CODE §§ 1750,
                               19                                                    ET SEQ.;
                               20                                                 2) FALSE ADVERTISING LAW,
                                                              v.
                                                                                     CAL. BUS. & PROF. §§ 17500, ET
                               21                                                    SEQ.;
                               22                                                 3) UNFAIR COMPETITION LAW,
                                     GOJO INDUSTRIES, INC.
                                                                                     CAL. BUS. & PROF. §§ 17200, ET
                               23    D/B/A PURELL,
                                                                                     SEQ.;
                               24                                                 4) NEGLIGENT
                                                                                     MISREPRESENTATION; AND
                               25                    Defendant.                   5) INTENTIONAL
                               26                                                    MISREPRESENTATION.
                               27                                                 [JURY TRIAL DEMANDED]
                               28
                                     Case # 2:20-cv-01045                              Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 2 of 23 Page ID #:2



                                 1                                       INTRODUCTION
                                 2    1.   Plaintiff Manal Aleisa (“Plaintiff”) brings this Class Action Complaint to
                                 3         challenge the deceptive advertising and business practices of defendant, Gojo
                                 4         Industries, Inc. d/b/a Purell (“Defendant”) with regard to Defendant’s false
                                 5         and misleading promotion of its purportedly consumable products. Based on
                                 6         such false and misleading advertisements, Plaintiff and others similarly
                                 7         situated purchased Defendant’s products.
                                 8    2.   Plaintiff purchased Defendant’s products, which Defendant advertised as
                                 9         preventing disease or infection among other claims. Specifically, Plaintiff
                                10         purchased Purell Advanced Hand Sanitizer (the “Product”).
                                11    3.   According to the Food and Drug Administration (“FDA”), in a warning letter
                                12         sent to Defendant dated January 17, 2020 (the “Warning Letter”), the Product
                                13         is an unapproved new drug.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    4.   According to the Warning Letter, Defendant did not apply with the FDA
                                15         before marketing the unapproved Product in violation of sections 505(a) and
                                16         301(d) of the FD&C Act, 21 U.S.C 355(a) and 331(d).
                                17    5.   The Warning Letter characterizes the Product as a health care antiseptic.
                                18    6.   The Warning Letter further outlines the misrepresentations in Defendant’s
                                19         advertising of the Product.
                                20    7.   Based on the characterization provided by the Warning Letter and on the
                                21         Product’s intended use, Defendant’s claims about the Product in Defendant’s
                                22         advertising are false and misleading.
                                23    8.   Consequently, Defendant does not comply with federal and parallel state
                                24         regulations. Defendant misleads consumers into believing its products can
                                25         prevent disease and reduce illness along with other claims that go beyond the
                                26         general intended use of a topical antiseptic. These misrepresentations allow
                                27         Defendant to increase its sales and capture market shares from its competitors.
                                28
                                      Case #                                2 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 3 of 23 Page ID #:3



                                 1    9.   Plaintiff makes these allegations as follows upon personal knowledge as to
                                 2         Plaintiff’s own acts and experiences, and, as to all other matters, upon
                                 3         information and belief, including investigation conducted by Plaintiff’s
                                 4         attorneys.
                                 5    10. Defendant’s nationwide sale and advertising of deceptively misbranded
                                 6         products constitutes violations of: (1) California’s Consumer Legal Remedies
                                 7         Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (2) California’s False
                                 8         Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq.; (3)
                                 9         California’s Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200,
                                10         et seq.; (4) negligent misrepresentation; and (5) intentional misrepresentation.
                                11    11. This conduct caused Plaintiff and others similarly situated damages, and
                                12         requires restitution and injunctive relief to remedy and prevent further harm.
                                13    12. Unless otherwise indicated, the use of Defendant’s name in this Complaint
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         includes all agents, employees, officers, members, directors, heirs, successors,
                                15         assigns, principals, trustees, sureties, subrogees, representatives and insurers
                                16         of the named Defendant.
                                17                                    JURISDICTION AND VENUE
                                18    13. This Court has jurisdiction over this matter pursuant to the Class Action
                                19         Fairness Act (CAFA) because the amount in controversy in this matter
                                20         exceeds $5,000,000.001 as to all putative Class members, inclusive of
                                21         attorneys’ fees and costs, and injunctive relief. See 28 U.S.C. § 1332(d).
                                22    14. This Court has diversity jurisdiction under 28 U.S.C. § 1332 because Plaintiff
                                23         is a resident and citizen of the State of California, and Defendant is a
                                24         corporation organized and existing under the laws of the State of Ohio.
                                25
                                26
                                      1
                                        On information and belief, Defendant sells its Products in brick and mortar stores and online
                                27    retailers throughout California. Based upon the advertised price of Defendant’s products and
                                      their statewide availability, Plaintiff is informed, believes, and thereon alleges the class
                                28    damages exceed the $5,000,000 threshold as set by 28 U.S.C. § 1332(d).
                                      Case #                                    3 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                       CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 4 of 23 Page ID #:4



                                 1    15. This Court has personal jurisdiction over Defendant because Defendant
                                 2         conducts business in the County of Los Angeles and the harm giving rise to
                                 3         this action occurred within this County. Therefore, Defendant has sufficient
                                 4         minimum contacts with this state, and otherwise purposely avails itself of the
                                 5         markets in this state through the promotion, sale, and marketing of its products
                                 6         in this state, to render the exercise of jurisdiction by this Court permissible
                                 7         under traditional notions of fair play and substantial justice.
                                 8    16. Venue is proper in the United States District Court for the Central District of
                                 9         California pursuant to 28 U.S.C. § 1391 for the following reasons: (i) the
                                10         conduct complained of herein occurred within this judicial district; and, (ii)
                                11         many of the acts and transactions giving rise to this action occurred in this
                                12         district.
                                13                                           PARTIES
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    17. Plaintiff is a natural person residing in the City of Los Angeles, County of Los
                                15         Angeles, State of California.
                                16    18. Upon information and belief, Defendant is a corporation that is organized and
                                17         exists under the laws of the State of Ohio.
                                18    19. Defendant manufactures and/or distributes various products, including hand
                                19         sanitizers. Defendant conducts extensive business through Internet sales and
                                20         enjoys wide retail distribution at numerous stores within the United States,
                                21         including California including Target.
                                22                                    NATURE OF THE CASE
                                23    20. At all times relevant, Defendant made and continues to make affirmative
                                24         misrepresentations regarding its products, which it manufactures, markets, and
                                25         sells in physical stores and online through its own website and other online
                                26         retailers.
                                27    21. Defendant advertised, marketed, packaged, and sold its products to Plaintiff
                                28         and other consumers similarly situated in California with the false
                                      Case #                                 4 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                    CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 5 of 23 Page ID #:5



                                 1         representation that its Product prevented disease or infection from pathogens
                                 2         such as Ebola, MRSA, VRE, norovirus, flu, and Candida auris.
                                 3    22. Defendant further advertised, marketed, packaged, and sold its products to
                                 4         Plaintiff and other consumers similarly situated in California with the false
                                 5         representation that the Product is effective in reducing illness and disease-
                                 6         related student and teacher absenteeism, which is misleading because there is
                                 7         no evidence that the Product actually does so.
                                 8    23. Despite the foregoing, Defendant sells the Products to consumer knowing and
                                 9         intending that these consumers use the Products. For example, Defendant
                                10         bottles these Products in small units of 2 and 8 oz bottles, for individual use.
                                11    24. On Defendant’s website, it contains reviews and experiences of consumers.
                                12         Many of these reviews including testimonials that clearly have the consumer
                                13         utilizing the Products for their own personal use.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14    25. The misrepresentations that Defendant made regarding the ingredients caused
                                15         Plaintiff and similarly situated California consumers to purchase and use
                                16         substances that the FDA considers to be unapproved. Moreover, these false
                                17         claims about their products allow Defendant to gain a market share of the
                                18         industry that they are in through misleading practices which is an unfair
                                19         advantage to its competitors.
                                20    26. In short, Defendant makes false claims about products that it sells on the open
                                21         market.
                                22    27. Defendant’s conduct as alleged herein violates several California laws, as
                                23         more fully set forth herein.
                                24                                  FACTUAL ALLEGATIONS
                                25    28. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                26         of this Complaint as though fully stated herein.
                                27    29. On or about September 25, 2019, Plaintiff purchased Defendant’s “Purell
                                28         Advanced Hand Sanitizer” for approximately $2 from a Target store located at
                                      Case #                                 5 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                    CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 6 of 23 Page ID #:6



                                 1         900 Spectrum Center Dr., Irvine, California 92618.
                                 2    30. The Product contained the following statement on the Product’s label: “Kills
                                 3         more than 99.99% of Germs…”
                                 4    31. Before purchasing the Product on September 25, 2019, Plaintiff visited
                                 5         Defendant’s Facebook site and read the misrepresentations by Defendant that
                                 6         the Product prevents disease and reduces illness.
                                 7    32. Plaintiff relied on Defendant’s Facebook page representations in deciding to
                                 8         purchase the Product on September 25, 2019.
                                 9    33. Defendant manufactures, markets, and sells the Products online through its
                                10         own website and other retailers, which it advertises on its website and
                                11         Facebook page and related advertising materials as preventing disease.
                                12    34. Defendant makes the following claims in its marketing:
                                13
KAZEROUNI LAW GROUP, APC




                                                a. On Defendant’s PURELL® Healthcare Advanced Hand Sanitizer
 245 FISCHER AVENUE, SUITE D1




                                                   product pages:
     COSTA MESA, CA 92626




                                14
                                15                 “Kills more than 99.99% of most common germs that may
                                16                 cause illness in a healthcare setting, including MRSA & VRE”

                                17              b. On Defendant’s webpage titled, “GOJO Blog What You Need to
                                18                 Know About Candida auris in the Healthcare Setting”:
                                19                 “To help prevent transmission, hand hygiene with an alcohol-
                                20                 based hand sanitizer is recommended along with hand washing
                                                   if hands are soiled. PURELL® Advanced Gel, Foam, and Ultra-
                                21                 Nourishing Foam Hand Sanitizer products demonstrated
                                22                 effectiveness against a drug resistant clinical strain of Candida
                                                   auris in lab testing.”
                                23
                                24              c. On Defendant’s webpage titled, “The PURELL SOLUTION™ for
                                                   Athletic Facilities”:
                                25                 “PURELL® Products Help Eliminate MRSA & VRE . . . 100%
                                26                 MRSA & VRE Reduction[] . . . A recent outcome study shows
                                                   that providing the right products, in a customized solution,
                                27                 along with educational resources for athletes and staff can
                                28                 reduce MRSA and VRE by 100%[]”
                                      Case #                                6 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 7 of 23 Page ID #:7


                                               d. On Defendant’s webpage titled, “The PURELL SOLUTION™ for
                                 1
                                                  Education”:
                                 2
                                                  “51% Reduced Student Absenteeism . . . PURELL® products
                                 3
                                                  have proven results in delivering positive health outcomes.
                                 4                Illness causes 144 million lost school days each year2 []. . . In a
                                                  recent study, student absenteeism was reduced by 51% when
                                 5
                                                  PURELL hand hygiene products were used in conjunction with
                                 6                a curriculum to teach kids about good hand hygiene[] . . . 10%
                                                  Less Teacher Absenteeism . . . PURELL® Products Help
                                 7
                                                  Teachers Stay Well[] . . . New teachers are particularly more
                                 8                susceptible to student borne illness[]. . . . In one study, schools
                                                  that combined hand-hygiene education with PURELL®
                                 9
                                                  products reduced teacher absenteeism by 10%[]”.
                                10
                                11             e. On Defendant’swebpage titled, “PURELL® Products are
                                                  Proven to Reduce Absenteeism”:
                                12
                                13                “PURELL® Products are Proven to Reduce Absenteeism . . .
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                  On average, illness causes 144 million lost school days each
     COSTA MESA, CA 92626




                                14                year[] and missing school can have a significant effect on a
                                15                student’s performance. . . . Research has shown that when used
                                                  alongside a curriculum to teach students about hand hygiene,
                                16                PURELL® products can reduce student absenteeism by up to
                                17                51%[].. . . Additionally, teachers who follow this program also
                                                  experience a 10% reduction of absenteeism[].”
                                18
                                19             f. On Defendant’s Facebook page at https://www.facebook.com/purell/:

                                20                “The PURELL SOLUTION™ has the products you need to
                                21                help prevent the spread of infection this germ season. Visit
                                                  GOJO.com for more information.”
                                22
                                23             g. In addition, Defendant makes statements within the “Frequently
                                                  Asked Questions” on Defendant’s website, www.gojo.com, that
                                24                suggest that PURELL® Healthcare Advanced Hand Sanitizers,
                                25                which are formulated with ethyl alcohol, may be effective
                                                  against viruses such as the Ebola virus, norovirus, and
                                26                influenza. Specifically, Defendant’s website states:
                                27
                                                  Illness Outbreak. . .What Steps Can I Take to Prevent the
                                28                Spread of Norovirus? Even though norovirus is highly
                                      Case #                               7 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                  CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 8 of 23 Page ID #:8


                                                     contagious, there are ways you can reduce the risk of its spread.
                                 1
                                                     According to the Centers for Disease Control and Prevention,
                                 2                   follow these steps to reduce the spread of the virus. 1. Practice
                                                     good hand hygiene. Make sure to wash your hands with soap
                                 3
                                                     and water at key moments, especially after using the restroom
                                 4                   since the virus can spread through stool. Alcohol-based hand
                                                     sanitizers with at least 60% alcohol can be used in addition to
                                 5
                                                     handwashing . . .
                                 6
                                                     Are PURELL® Hand Sanitizer products effective against the
                                 7
                                                     flu? The FDA does not allow hand sanitizer brands to make
                                 8                   viral claims, but from a scientific perspective, influenza is an
                                                     enveloped virus. Enveloped viruses in general are easily killed
                                 9
                                                     or inactivated by alcohol. The World Health Organization
                                10                   (WHO) and the Center for Disease Control and Prevention
                                11                   (CDC) are recommending the use of alcohol-based hand
                                                     sanitizer as a preventive measure for flu prevention”
                                12
                                13                   Is PURELL® Advanced Hand Sanitizer Effective Against
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                     Ebola?. . . As of today, we are not aware of any hand sanitizers
     COSTA MESA, CA 92626




                                14                   that have been tested against Ebola viruses, including
                                15                   PURELL® Advanced Hand Sanitizer. However, it is important
                                                     to note that the Ebola virus is an enveloped virus. Enveloped
                                16                   viruses in general are easily killed or inactivated by
                                17                   alcohol. World Health Organization (WHO) and the Center
                                                     for Disease Control and Prevention (CDC) are
                                18                   recommending the use of alcohol-based hand sanitizer as a
                                19                   preventive measure during this outbreak . . .

                                20
                                      35. At the time Plaintiff purchased Defendant’s Products, Plaintiff believed and
                                21
                                           relied upon the representations made on Defendant’s Products’ labels and
                                22
                                           website that the Product prevented illness. Plaintiff reasonably believed that
                                23
                                           the Product would prevent disease and reduce illness.
                                24
                                      36. On information and belief, Defendant’s Product’s label, packaging, and
                                25
                                           advertising materials are prepared and/or approved by Defendant and/or its
                                26
                                           agents.
                                27
                                28
                                      Case #                                  8 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                     CLASS ACTION COMPLAINT
                                     Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 9 of 23 Page ID #:9



                                 1    37. As mentioned in detail above, there is no evidence that Defendant’s Products
                                 2         prevent disease or reduce illness.
                                 3    38. The “FDA is currently not aware of any adequate and well-controlled
                                 4         studies demonstrating that killing or decreasing the number of bacteria or
                                 5         viruses on the skin by a certain magnitude produces a corresponding
                                 6         clinical reduction in infection or disease caused by such bacteria or
                                 7         virus.”         https://www.fda.gov/inspections-compliance-enforcement-and-
                                 8         criminal-investigations/warning-letters/gojo-industries-inc-599132-01172020
                                 9    39. Germs are made up of bacteria, viruses, fungi, and protozoa.
                                10    40. By Defendant stating that its Product kills 99.99% of germs, it is actually
                                11         stating that the Product kills 99.99% of bacteria and viruses. Defendant then
                                12         makes the jump to the conclusion that by killing 99.99% of bacteria and
                                13         viruses, this results in the Product preventing disease and reducing illness,
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14         which is not true.
                                15    41. Consequently, Defendant’s Product is misleading by marketing it as
                                16         preventing disease and reducing illness.
                                17    42. Defendant knew, or in the exercise of reasonable care, should have known that
                                18         its Product’s label and advertising materials were misleading or false.
                                19    43. As a consequence of Defendant’s unfair and deceptive advertising and
                                20         manufacturing practices, Plaintiff and other consumers similarly situated
                                21         purchased and overpaid for Defendant’s Products under the false impression
                                22         that the Products prevented disease and reduced illness.
                                23    44. Had Plaintiff been aware that there was no evidence that the Product prevented
                                24         disease and reduced illness, Plaintiff would have purchased a different
                                25         product. In other words, Plaintiff would not have purchased Defendant’s
                                26         Products but for the representations on the Products’ related advertising.
                                27    45. Plaintiff and others similarly situated were exposed to and relied upon the
                                28         same material misrepresentations made on Defendant’s Product’s labels and
                                      Case #                                 9 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 10 of 23 Page ID #:10



                                 1        website, where Defendant sold, and currently sells, its Product to consumers
                                 2        throughout the State of California.
                                 3   46. As a result of Defendant’s false and misleading statements and failure to
                                 4        disclose, Plaintiff and others similarly situated consumers purchased
                                 5        thousands, if not tens or hundreds of thousands, of units of Defendant’s
                                 6        Product, and have suffered, and continue to suffer, injury in fact through the
                                 7        loss of money and/or property.
                                 8   47. Included within the demands of this Complaint are any products manufactured
                                 9        by Defendant, which are characterized by Defendant as “hand sanitizers”.
                                10   48. This action seeks, among other things, equitable and injunctive relief,
                                11        restitution of all amounts illegally obtained, and disgorgement of any and all
                                12        ill-gotten gains as a result of the misconduct alleged herein.
                                13                              CLASS ACTION ALLEGATIONS
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   49. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                15        of this Complaint as though fully stated herein.
                                16   50. Plaintiff brings this action collectively and on behalf of all others similarly
                                17        situated against Defendant, pursuant to Federal Rules of Civil Procedure 23(a)
                                18        and (b)(3) and/or (b)(2).
                                19   51. Subject to additional information obtained through further investigation and/or
                                20        discovery, the proposed class (the “Class”) consists of:
                                21              All persons within the United States who purchased Purell
                                                Hand Hygiene Products, within the four years prior to the
                                22
                                                filing of this Complaint.
                                23
                                     52. Excluded from the Class is Defendant and any of its officers, directors, and
                                24
                                          employees, or anyone who purchased Defendant’s Product for the purpose of
                                25
                                          resale. Plaintiff reserves the right to modify or amend the Class definition
                                26
                                          before the Court determines whether certification is appropriate.
                                27
                                28
                                     Case #                                    10 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                      CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 11 of 23 Page ID #:11



                                 1   53. The “Class Period” means four years prior to the filing of the Complaint in
                                 2        this action.
                                 3   54. Ascertainability. The members of the Class are readily ascertainable from
                                 4        Defendant’s records and/or Defendant’s agents’ records of retail and online
                                 5        sales, as well as through public notice.
                                 6   55. Numerosity. The members of the Class are so numerous that their individual
                                 7        joinder is impracticable. Plaintiff is informed and believes that the Products
                                 8        are sold online and the Products have hundreds of customer reviews, and on
                                 9        that basis, Plaintiff alleges that the putative Class consists of hundreds, if not
                                10        thousands of members.
                                11   56. Existence and Predominance of Common Questions of Law and Fact.
                                12        Common questions of law and fact exist as to all members of the Class and
                                13        predominate over any questions affecting only individual Class members. All
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        members of the Class have been subject to the same conduct and their claims
                                15        are based on the same standardized marketing, advertisements and
                                16        promotions. The common legal and factual questions include, but are not
                                17        limited to, the following:
                                18             a.   Whether the Products were actually advertised as preventing disease
                                19                  and reducing illness;
                                20             b.   Whether the Products actually prevent disease and reduced illness;
                                21             c.   Whether Defendant’s claims and representations, as alleged herein,
                                22                  are untrue, misleading, and/or reasonably likely to deceive the
                                23                  average consumer;
                                24             d.   Whether Defendant’s conduct violates California Civil Code §§
                                25                  1750, et seq.;
                                26             e.   Whether Defendant’s advertising is false, untrue, or misleading
                                27                  within the meaning of California Business & Professions Code §§
                                28                  17500, et seq.;
                                     Case #                                   11 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                     CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 12 of 23 Page ID #:12



                                 1             f.    Whether Defendant’s conduct is an unfair, fraudulent, or unlawful
                                 2                   act or practice within the meaning of California Business &
                                 3                   Professions Code §§ 17200, et seq.;
                                 4             g.    Whether Defendant’s advertising is unfair, deceptive, untrue or
                                 5                   misleading within the meaning of California Business & Professions
                                 6                   Code §§ 17200, et seq.;
                                 7             h.    Whether Defendant acted negligently or intentionally in making the
                                 8                   misrepresentations contained on the Product’s label and Defendant’s
                                 9                   website and Facebook site;
                                10             i.    Whether Defendant, through its conduct, received money that, in
                                11                   equity and good conscience, belongs to the Plaintiff and members of
                                12                   the Class;
                                13             j.    Whether the Plaintiff and the putative Class members are entitled to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                   equitable relief, including but not limited to restitution and/or
                                15                   disgorgement of ill-gotten gains; and
                                16             k.    Whether the Plaintiff and the putative Class members are entitled to
                                17                   injunctive relief as sought herein.
                                18   57. Typicality. Plaintiff’s claims are typical of the claims of the members of the
                                19        Class in that the Plaintiff is a member of the Class that the Plaintiff seeks to
                                20        represent. Similar to members of the putative Class, Plaintiff purchased
                                21        Product after exposure to the same material misrepresentations appearing on
                                22        the Product’s labels, Defendant’s website, and Defendant’s Facebook site.
                                23        Plaintiff also received Product that does not actually prevent disease or reduce
                                24        illness. Plaintiff is advancing the same claims and legal theories on behalf of
                                25        herself and all absent members of the Class. Defendant has no defenses unique
                                26        to the Plaintiff.
                                27   58. Adequacy of Representation. Plaintiff will fairly and adequately protect the
                                28        interests of the members of the putative Class. Plaintiff has retained counsel
                                     Case #                                  12 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 13 of 23 Page ID #:13



                                 1        experienced in consumer protection law, including class actions, and
                                 2        specifically, false and deceptive advertising. Plaintiff has no adverse or
                                 3        antagonistic interest to those in the Class and will fairly and adequately protect
                                 4        the interests of the Class.    Plaintiff’s attorneys are aware of no interests
                                 5        adverse or antagonistic to those of Plaintiff and proposed Class.
                                 6   59. Superiority. A class action is superior to all other available means for the fair
                                 7        and efficient adjudication of this controversy. Individualized litigation would
                                 8        create the danger of inconsistent and/or contradictory judgments arising from
                                 9        the same set of facts. Individualized litigation would also increase the delay
                                10        and expense to all parties and the court system. The damages or other financial
                                11        detriment suffered by individual Class members may be relatively small
                                12        compared to the burden and expense that would be entailed by individual
                                13        litigation of the claims against the Defendant. The injury suffered by each
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        individual member of the proposed class is relatively small in comparison to
                                15        the burden and expense of individual prosecution of the complex and
                                16        extensive litigation necessitated by Defendant’s conduct. It would be virtually
                                17        impossible for members of the proposed Class to individually redress
                                18        effectively the wrongs to them. Even if the members of the proposed Class
                                19        could afford such litigation, the court system could not. Individualized
                                20        litigation of the complex legal and factual issues of such a case increases the
                                21        delay and expense to all parties, including the court. By contrast, the class
                                22        action device presents far fewer management difficulties, and provides the
                                23        benefits of single adjudication, economy of scale, and comprehensive
                                24        supervision by a single court. Therefore, a class action is maintainable
                                25        pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3) and/or (b)(2).
                                26   60. Unless the Class is certified, Defendant will retain monies received as a result
                                27        of Defendant’s unlawful and deceptive conduct alleged herein. Unless a class-
                                28        wide injunction is issued, Defendant will also likely continue to, or allow its
                                     Case #                                 13 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 14 of 23 Page ID #:14



                                 1        resellers to, advertise, market, promote, and sell the Class Products in an
                                 2        unlawful and misleading manner, and members of the Class will continue to
                                 3        be misled, harmed, and denied their rights under California law.
                                 4   61. Further, Defendant has acted or refused to act on grounds that are generally
                                 5        applicable to the class so that declaratory and injunctive relief is appropriate to
                                 6        the Class as a whole, making class certification appropriate pursuant to Fed. R.
                                 7        Civ. P. 23(b)(2).
                                 8
                                                               FIRST CAUSE OF ACTION FOR
                                 9            VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW (“FAL”)
                                                            BUS. & PROF. CODE §§ 17500, ET SEQ.
                                10
                                11   62. Plaintiff re-alleges and incorporates by reference all of the above paragraphs

                                12        of this Complaint as though fully stated herein.

                                13   63. Plaintiff and Defendant are both “person[s]” as defined by California Business
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                          & Professions Code § 17506.
     COSTA MESA, CA 92626




                                14
                                15   64. California Business & Professions Code § 17535 authorizes a private right of

                                16        action on both an individual and representative basis.

                                17   65. Defendant holds its Products out as preventing disease and reducing illness,

                                18        when, in fact, there is no valid evidence the Product does so.

                                19   66. These misrepresentations, acts, and non-disclosures by Defendant constitute

                                20        false and misleading advertising in violation of Business & Professions Code

                                21        §§ 17500, et seq.

                                22   67. At all times relevant, Defendant’s advertising and promotion of its Products

                                23        were, and are, untrue, misleading, and likely to deceive the reasonable

                                24        consumer and the public. In fact, Defendant did deceive Plaintiff and the

                                25        putative Class members by representing that its Products prevented disease

                                26        and reduced illness. When, in reality, Defendant knew that there is no valid

                                27        evidence its Product prevented disease and reduced illness, which the FDA

                                28        warned them about.
                                     Case #                                 14 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 15 of 23 Page ID #:15



                                 1   68. Defendant engaged in the false and/or misleading advertising and marketing of
                                 2        its Products, as alleged herein, with the intent to directly or indirectly induce
                                 3        consumers to purchase its Products, which Defendant knew, or had reason to
                                 4        know, did not prevent disease or reduce illness.
                                 5   69. Because Defendant knew or should have known that the representations and/or
                                 6        omissions alleged herein were untrue or misleading, Defendant acted in
                                 7        violation of California Business & Professions Code §§ 17500, et seq.
                                 8   70. Had Defendant truthfully advertised that its Products did not prevent disease
                                 9        or reduce illness, Plaintiff and the putative Class members would not have
                                10        purchased the Product or would have purchased a different product from
                                11        another manufacturer.
                                12   71. This false and misleading advertising of the Product by Defendant presents a
                                13        continuing threat to consumers, as such conduct is ongoing to this day.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   72. As a direct and proximate result of the aforementioned acts and omissions by
                                15        Defendant, Defendant received and continues to hold monies rightfully
                                16        belonging to Plaintiff and the putative Class members, who were led to
                                17        purchase Defendant’s Product during the Class Period.
                                18                           SECOND CAUSE OF ACTION FOR
                                              VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW (“UCL”)
                                19
                                                           BUS. & PROF. CODE §§ 17200, ET SEQ.
                                20
                                     73. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                21
                                          of this Complaint as though fully stated herein.
                                22
                                     74. Plaintiff and Defendant are each a “person” as defined by California Business
                                23
                                          & Professions Code § 17201. California Business & Professions Code § 17204
                                24
                                          authorizes a private right of action on both an individual and representative
                                25
                                          basis.
                                26
                                     75. “Unfair competition” is defined by Business and Professions Code § 17200 as
                                27
                                          encompassing several types of business “wrongs,” including: (1) an
                                28
                                     Case #                                 15 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 16 of 23 Page ID #:16



                                 1        “unlawful” business act or practice, (2) an “unfair” business act or practice, (3)
                                 2        a “fraudulent” business act or practice, and (4) “unfair, deceptive, untrue or
                                 3        misleading advertising.” The definitions in § 17200 are drafted in the
                                 4        disjunctive, meaning that each of these “wrongs” operates independently from
                                 5        the others.
                                 6   76. By and through Defendant’s conduct alleged in further detail above and
                                 7        herein, Defendant engaged in conduct which constitutes unlawful, unfair,
                                 8        and/or fraudulent business practices, and unfair, deceptive, untrue or
                                 9        misleading advertising, as prohibited by California’s UCL.
                                10                                 A. “UNLAWFUL” PRONG
                                11   77. Beginning at a date currently unknown and continuing to the time of the filing
                                12        of this Complaint, Defendant has committed acts of unfair competition,
                                13        including those described above, by engaging in a pattern of “unlawful”
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        business practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq.,
                                15        by marketing, manufacturing, and distributing Defendant’s Product in
                                16        violation of California’s Consumers Legal Remedies Act, Civil Code § 1759,
                                17        et seq. and California’s False Advertising Law, Business & Professions Code
                                18        §§ 17500, et seq., as well as other Federal regulations.
                                19   78. Defendant violated the above-referenced statutes by falsely representing that
                                20        its Product prevented disease and reduced illness, when in fact the product did
                                21        not prevent disease or reduce illness.
                                22   79. By advertising, promoting, manufacturing, and selling its Product in violation
                                23        of those California laws, Defendant engaged in a pattern of “unlawful”
                                24        business practices within the meaning of California’s UCL.
                                25                                   B. “UNFAIR” PRONG
                                26   80. Beginning at a date currently unknown and continuing to the time of the filing
                                27        of this Complaint, Defendant has committed acts of unfair competition as
                                28        prohibited by Bus. & Prof. Code §§ 17200, et seq.
                                     Case #                                 16 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 17 of 23 Page ID #:17



                                 1   81. Had Plaintiff and the putative class members been informed that Defendant’s
                                 2        Product did not prevent disease and reduce illness, they would not have
                                 3        purchased the Products or would have purchased a different product. In other
                                 4        words, Defendant earned the business of Plaintiff and the putative Class
                                 5        members by using deceptive advertising, which placed competitors at a
                                 6        disadvantage. Furthermore, Plaintiff and the putative Class members were
                                 7        harmed in that they paid a price premium for the Products.
                                 8                               C. “FRAUDULENT” PRONG
                                 9   82. Beginning at a date currently unknown and continuing to the time of the filing
                                10        of this Complaint, Defendant engaged in acts of unfair competition, including
                                11        those described above and herein, in violation of Bus. & Prof. Code §§ 17200,
                                12        et seq., by engaging in a pattern of “fraudulent” business practices within the
                                13        meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely advertising its
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14        Product as preventing disease and reducing illness, when, in fact, the Product
                                15        does not prevent disease and reduce illness.
                                16   83. Plaintiff reserves the right to allege further conduct that constitutes other
                                17        fraudulent business acts or practices. Such conduct is ongoing and continues
                                18        to this date.
                                19      D. “UNFAIR, DECEPTIVE, UNTRUE OR MISLEADING ADVERTISING” PRONG
                                20   84. Defendant’s advertising is unfair, deceptive, untrue, and/or misleading within
                                21        the meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers are led
                                22        to believe that Defendant’s Product prevents disease and reduces illness,
                                23        when, in fact, the Product does not prevent disease or reduce illness, as alleged
                                24        herein.
                                25   85. Plaintiff and other such reasonable consumers are likely to be, and were,
                                26        deceived and misled by Defendant’s advertising of its Products, as preventing
                                27        disease and reducing illness.
                                28
                                     Case #                                 17 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                   CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 18 of 23 Page ID #:18



                                 1   86. As a direct and proximate result of Defendant’s unlawful, unfair, and
                                 2        fraudulent conduct described herein, Defendant received and continues to
                                 3        receive an unfair competitive advantage and unearned commercial benefits at
                                 4        the expense of its competitors and the public, who unwittingly provided
                                 5        money to Defendant based on Defendant’s misleading representations.
                                 6   87. Plaintiff and the putative Class members suffered an injury in fact because
                                 7        Plaintiff’s money was taken by Defendant as a result of Defendant’s false
                                 8        representations as set forth on the Products’ label and Amazon.com and other
                                 9        3rd party retailers as mentioned herein.
                                10   88. Such acts and omissions by Defendant are unlawful and/or unfair and/or
                                11        fraudulent, and constitute multiple violations of California’s UCL. Plaintiff
                                12        reserves the right to identify additional violations by Defendant as may be
                                13        established through discovery.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14   89. In prosecuting this action for the enforcement of important rights affecting the
                                15        public interest, Plaintiff seeks the recovery of attorneys’ fees, which reward is
                                16        available to a prevailing plaintiff in a class action such as this.
                                17                                THIRD CAUSE OF ACTION
                                18                             NEGLIGENT MISREPRESENTATION
                                     90. Plaintiff repeats, re-alleges, and incorporates by reference the above
                                19
                                          allegations as if fully stated herein.
                                20
                                     91. Beginning at a date currently unknown and continuing to the time of the filing
                                21
                                          of this Complaint, Defendant represented to Plaintiff and others similarly
                                22
                                          situated, through product packaging and advertising materials, that
                                23
                                          Defendant’s Product prevented disease and reduced illness.
                                24
                                     92. Defendant made these representations knowing, or having reason to know, that
                                25
                                          its Products did not prevent disease and reduce illness.
                                26
                                     93. Defendant acted with the intent to induce the public, including Plaintiff and
                                27
                                          putative Class members, to purchase Defendant’s Product.
                                28
                                     Case #                                  18 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 19 of 23 Page ID #:19



                                 1   94. Plaintiff and the putative Class members saw, believed, and relied upon
                                 2        Defendant’s representations in making the decision to purchase Defendant’s
                                 3        Product.
                                 4   95. At all times relevant, Defendant knew or should have known that such
                                 5        representations were untrue, and Defendant had no reasonable basis for
                                 6        believing the representations to be true.
                                 7   96. As a proximate result of Defendant’s negligent misrepresentations, Plaintiff
                                 8        and other consumers similarly situated were induced to purchase, purchase
                                 9        more of, or pay more for Defendant’s Products due to the unlawful acts of
                                10        Defendant, in an amount to be determined at trial, during the Class Period.
                                11                                FOURTH CAUSE OF ACTION
                                                              INTENTIONAL MISREPRESENTATION
                                12
                                     97. Plaintiff repeats, re-alleges, and incorporates herein by reference the above
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                          allegations as if fully stated herein.
     COSTA MESA, CA 92626




                                14
                                     98. Beginning at a date currently unknown and continuing to the time of the filing
                                15
                                          of this Complaint, Defendant intentionally represented to Plaintiff and others
                                16
                                          similarly situated, through Product’s packaging and advertising materials, that
                                17
                                          Defendant’s Product prevented disease and reduced illness.
                                18
                                     99. Defendant acted intentionally by marketing its Product as one that prevents
                                19
                                          disease and reduces illness.
                                20
                                     100. Because the FDA found there is no evidence that shows the Product prevents
                                21
                                          disease or reduces illness, the Product does not have the benefits that
                                22
                                          Defendant advertises.
                                23
                                     101. Furthermore, by including the statement that the Product “[k]ills more than
                                24
                                          99.99% of germs” on the label of the Product, Defendant is implying that this
                                25
                                          Product prevents disease and reduces illness, for which there is no evidence.
                                26
                                     102. Defendant knew or had reason to know such representations were false, and
                                27
                                          continued to advertise its Product in a false or misleading way.
                                28
                                     Case #                                  19 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                    CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 20 of 23 Page ID #:20



                                 1   103. Defendant further knew that retailers were advertising its Product as
                                 2        preventing disease and reducing illness, because Defendant designed,
                                 3        manufactured, and affixed the product labeling to its Products before
                                 4        supplying the Products to the retailers.
                                 5   104. Plaintiff and the putative Class members saw, believed, and relied upon
                                 6        Defendant’s representations in making the decision to purchase Defendant’s
                                 7        Product.
                                 8   105. As a proximate result of Defendant’s intentional misrepresentations, Plaintiff
                                 9        and the putative Class members were damaged in an amount to be determined
                                10        at trial.
                                11   106. Plaintiff alleges the “who, what, when, where, and how” of the alleged
                                12        deception by Defendant as follows:
                                13              i.    The “who” is Defendant;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14             ii.    The “what” is the representation that Defendant’s Product, and
                                15                    substantially similar products, had ingredients that prevented disease
                                16                    or reduced illness;
                                17            iii.    The “when” is the date Plaintiff purchased the Product, and the Class
                                18                    Period of four years prior to the filing of this Complaint;
                                19            iv.     The “where” is in Defendant’s product labeling, advertisements, and
                                20                    online marketing; and
                                21             v.     The “how” is the allegation that Defendant did not disclose that its
                                22                    Product did not prevent disease or reduce illness.
                                23   107. By engaging in the acts described above, Defendant is guilty of malice,
                                24        oppression, and fraud, and Plaintiff and the putative Class are therefore
                                25        entitled to recover exemplary or punitive damages.
                                26   //
                                27   //
                                28   //
                                     Case #                                   20 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                     CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 21 of 23 Page ID #:21


                                              RESERVATION OF RIGHT TO ASSERT CLAIM FOR VIOLATIONS OF THE
                                 1
                                                       CALIFORNIA CONSUMERS LEGAL REMEDIES ACT
                                 2                           CAL. CIV. CODE §§ 1750, ET SEQ.
                                 3   108. Plaintiff re-alleges and incorporates by reference all of the above paragraphs
                                 4        of this Complaint as though fully stated herein.
                                 5   109. On or about January 31, 2020, Plaintiff served on Defendant a demand for
                                 6        corrective action pursuant to California Civil Code § 1750.
                                 7   110. Plaintiff reserves the right to amend the Complaint to assert a cause of action
                                 8        under the CLRA, specifically, Civil Code Sections1770(a)(4), (5) and (7),
                                 9        should Defendant not take timely and appropriate corrective action.
                                10                                        PRAYER FOR RELIEF
                                11            WHEREFORE, Plaintiff respectfully requests the Court grant Plaintiff and
                                12   the putative Class members the following relief against Defendant:
                                13            • that this action be certified as a Class Action;
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14            • that Plaintiff be appointed as the Class Representatives;
                                15            • that Plaintiff’s attorneys be appointed as Class Counsel;
                                16            • that Defendant’s wrongful conduct be adjudged and decreed to violate the
                                17                consumer protection statutes raised herein;
                                18            • An order requiring imposition of a constructive trust and and/or
                                19                disgorgement of Defendant’s ill-gotten gains and to pay restitution to
                                20                Plaintiff and all members of the Class and to restore to the Plaintiff and
                                21                members of the class all funds acquired by means of any act or practice
                                22                declared by this court to be an unlawful, fraudulent or unfair business act
                                23                or practice, in violation of laws, statutes or regulations, or constituting
                                24                unfair competition;
                                25            •   Distribution of any monies recovered on behalf of members of the Class
                                26                via fluid recovery or cy pres recovery were necessary and as applicable, to
                                27                prevent Defendant from retaining the benefits of their wrongful conduct;
                                28            •   that Plaintiff and each of the other members of the Class recover the
                                     Case #                                      21 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                        CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 22 of 23 Page ID #:22



                                 1                amounts by which Defendant has been unjustly enriched;
                                 2            •   A temporary, preliminary and/or permanent order for injunctive relief
                                 3                requiring Defendant to: (i) discontinue its false and/or misleading
                                 4                statement/s; and (ii) undertake an immediate public information
                                 5                campaign to inform members of the proposed class as to their prior
                                 6                practices;
                                 7            • that Defendant be enjoined from continuing the wrongful conduct alleged
                                 8                herein and be required to comply with all applicable laws;
                                 9            • Pre-judgment interests from the date of filing of this suit;
                                10            • that Plaintiff and each member of the putative Class recover their costs of
                                11                suit.
                                12                               FIRST CAUSE OF ACTION FOR
                                                     VIOLATIONS OF CALIFORNIA’S FALSE ADVERTISING LAW
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                                          CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.
     COSTA MESA, CA 92626




                                14            • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203;
                                15            • recovery of reasonable attorney’s fees pursuant to, inter alia, California
                                16                Code of Civil Procedure § 1021.5.
                                17
                                                                SECOND CAUSE OF ACTION FOR
                                18                  VIOLATIONS OF CALIFORNIA’S UNFAIR COMPETITION LAW
                                                          CAL. BUS. & PROF. CODE §§ 17200, ET SEQ.
                                19
                                              • Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535;
                                20
                                                  and
                                21
                                              • recovery of reasonable attorneys’ fees pursuant to, inter alia, California
                                22
                                                  Code of Civil Procedure § 1021.5.
                                23
                                                                 THIRD CAUSE OF ACTION FOR
                                24
                                                                NEGLIGENT MISREPRESENTATION
                                25            • A judgment against Defendant for general and compensatory damages in
                                26                an amount to be determined at trial; and
                                27   //
                                28
                                     Case #                                    22 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                      CLASS ACTION COMPLAINT
                                 Case 2:20-cv-01045-AB-AGR Document 1 Filed 01/31/20 Page 23 of 23 Page ID #:23


                                                                  FOURTH CAUSE OF ACTION FOR
                                 1
                                                                INTENTIONAL MISREPRESENTATION
                                 2            • A judgment against Defendant for general and compensatory damages in
                                 3                an amount to be determined at trial;
                                 4            • punitive damages pursuant to Cal. Civ. Code § 3294; and
                                 5            • that Plaintiff and the members of the Class be granted any other relief the
                                 6                Court may deem just and proper.
                                 7
                                 8                              FIFTH CAUSE OF ACTION FOR
                                                  VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                                 9
                                                          CAL. BUS. & PROF. CODE §§ 1750, ET SEQ.
                                10            • Actual damages, injunctive relief, restitution, and punitive damages
                                11                pursuant to Cal. Civ. Code § 1780(a); and
                                12            •   an award of costs and attorney’s fees pursuant to Cal. Civ. Code §
                                13
KAZEROUNI LAW GROUP, APC




                                                  1780(d).
 245 FISCHER AVENUE, SUITE D1
     COSTA MESA, CA 92626




                                14                                         TRIAL BY JURY
                                15   111. Pursuant to the Seventh Amendment to the Constitution of the United States of
                                16        America, Plaintiff is entitled to and demands a trial by jury.
                                17
                                18
                                19   Dated: January 31, 2020                         Respectfully submitted,
                                20
                                                                                     KAZEROUNI LAW GROUP, APC
                                21
                                                                                     By:    /s/ Ryan L. McBride
                                22
                                                                                            RYAN L. MCBRIDE, ESQ.
                                23                                                          ABBAS KAZEROUNIAN, ESQ.
                                                                                            Attorneys for Plaintiff
                                24
                                25
                                26
                                27
                                28
                                     Case #                                    23 of 24    Aleisa v. Gojo Industries, Inc. d/b/a Purell
                                                                      CLASS ACTION COMPLAINT
